Unger v Ganci (2021 NY Slip Op 07365)





Unger v Ganci


2021 NY Slip Op 07365


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND DEJOSEPH, JJ.


845 CA 19-01255

[*1]BERNARD A. UNGER, PLAINTIFF-APPELLANT,
vMICHAEL A. GANCI, DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


LAW OFFICE OF GARY R. EBERSOLE, GRAND ISLAND (STEPHEN C. HALPERN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
GROSS SHUMAN, P.C., BUFFALO (B. KEVIN BURKE, JR., OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered May 6, 2019. The order determined that defendant is entitled to judgment on his counterclaims for breach of contract and rescission. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Unger v Ganci ([appeal No. 2] — AD3d — [Dec. 23, 2021] [4th Dept 2021]).
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court